                                                                   Case 1:17-ap-01040-MT              Doc 282 Filed 10/25/19 Entered 10/25/19 11:52:26           Desc
                                                                                                       Main Document     Page 1 of 7


                                                                   1    Jeremy V. Richards (CA Bar No. 102300)
                                                                        John W. Lucas (CA Bar No. 271038)
                                                                   2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        10100 Santa Monica Blvd., 13th Floor
                                                                   3    Los Angeles, CA 90067
                                                                        Tel: 310/277-6910 - Facsimile: 310/201-0760
                                                                   4    E-mail: jrichards@pszjlaw.com
                                                                                  jlucas@pszjlaw.com
                                                                   5
                                                                        Attorneys for David K. Gottlieb, Chapter 11 Trustee of the Estates of
                                                                   6    Solyman Yashouafar and Massoud Aaron Yashouafar

                                                                   7                                      UNITED STATES BANKRUPTCY COURT
                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                   8                                        SAN FERNANDO VALLEY DIVISION

                                                                   9    In re                                                  Case No. 1:16-bk-12255-GM

                                                                  10    SOLYMAN YASHOUAFAR and MASSOUD                         Chapter 11
                                                                        AARON YASHOUAFAR,                                      Jointly Administered
                                                                  11                         Debtors.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        In re:                                                 Case No. 1:16-bk-12255-GM
                                                                  12    SOLYMAN YASHOUAFAR,                                    Chapter 11
                                                                                             Debtor.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                        In re:                                                 Case No. 1:16-bk-12408-GM
                                                                  14    MASSOUD AARON YASHOUAFAR,                              Chapter 11
                                                                                                   Debtor.
                                                                  15    Affects:
                                                                         Both Debtors
                                                                  16     Solyman Yashouafar
                                                                         Massoud Aaron Yashouafar
                                                                  17
                                                                        DAVID K. GOTTLIEB, as Chapter 11 Trustee               Adv. No. 1:17-ap-01040-MT
                                                                  18    for Massoud Aaron Yashouafar and Solyman
                                                                        Yashouafar,                                            REPLY IN SUPPORT OF PLAINTIFF’S
                                                                  19                                                           MOTION FOR ISSUANCE OF A REPORT
                                                                                 Plaintiff,
                                                                                                                               AND RECOMMENDATION RE
                                                                  20                                vs.
                                                                                                                               JUDGMENT ON FIRST CLAIM FOR
                                                                  21                                                           RELIEF (QUIET TITLE)
                                                                        ELKWOOD ASSOCIATES, LLC,
                                                                        FIELDBROOK, INC., CITIVEST FINANCIAL
                                                                  22                                                           Date:      To be Determined Without Hearing
                                                                        SERVICES, INC., ISRAEL ABSELET,
                                                                                                                               Time:      None
                                                                        HOWARD ABSELET, CHASE MANHATTAN
                                                                  23                                                           Place:     Ctrm 302
                                                                        MORTGAGE COMPANY, QUALITY LOAN
                                                                        SERVICE CORPORATION, SODA
                                                                  24    PARTNERS, LLC, DMARC 2007-CD5
                                                                        GARDEN STREET, AND STATE STREET
                                                                  25    BANK AND TRUST COMPANY,

                                                                  26            Defendants.
                                                                  27

                                                                  28


                                                                       DOCS_LA:325240.3 32274/001
                                                                   Case 1:17-ap-01040-MT            Doc 282 Filed 10/25/19 Entered 10/25/19 11:52:26              Desc
                                                                                                     Main Document     Page 2 of 7


                                                                   1             Plaintiff David K. Gottlieb, as Chapter 11 trustee for Massoud Aaron Yashouafar (the

                                                                   2   “Plaintiff” or the “Trustee”) hereby files his Reply to the Opposition to Plaintiff’s Motion for

                                                                   3   Issuance of a Report and Recommendation Re: Judgment on First Claim for Relief (Quiet Title) (the

                                                                   4   “Opposition”) filed by Elkwood Associates, LLC, the defendants and counter claimants

                                                                   5   (collectively,“Elkwood”). All capitalized terms not otherwise defined herein shall have the same

                                                                   6   meaning as set forth in the Plaintiff’s Motion for Issuance of a Report and Recommendation (the

                                                                   7   “Motion”).

                                                                   8                                                      I.

                                                                   9                                                 SUMMARY

                                                                  10             The Opposition essentially raises one argument, namely that the issue of possession was not

                                                                  11   adequately pled in the operative pleadings and therefore the Court cannot grant the Trustee
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   possession of the Rexford Home pursuant to the First Claim for Relief. Elkwood further argues that
                                        LOS ANGELES, CALIFORNIA




                                                                  13   “because the issue of possession of the Rexford Home remains to be determined in a procedurally
                                           ATTORNEYS AT LAW




                                                                  14   proper manner,” it is premature to recommend entry of a final judgment on the First Claim for

                                                                  15   Relief.

                                                                  16             As more fully set forth below, the issue of possession was more than adequately framed in

                                                                  17   the operative pleadings and the District Court can and should award possession as part of the

                                                                  18   Judgment. Further, as soon as the District Court quiets title to the Rexford Home in Massoud’s

                                                                  19   bankruptcy estate (which Elkwood has acknowledges this Court has resolved, subject to

                                                                  20   review/appeal), Elkwood will have a statutory obligation to relinquish possession to the Trustee

                                                                  21   pursuant to the relevant provisions of the Bankruptcy Code. Accordingly, the Court should issue the

                                                                  22   Report in the form submitted by the Plaintiff.

                                                                  23                                                      II.

                                                                  24        THE ISSUE OF POSSESSION IS ADEQUATELY FRAMED BY THE PLEADINGS

                                                                  25             Despite having previously strenuously argued that the Trustee needed to bring a separate

                                                                  26   ejectment claim in order to obtain possession of the Rexford Home, Elkwood now concedes that

                                                                  27   “[t]echnically speaking, the Trustee may not be ‘required to plead a separate claim for ejectment in

                                                                  28   order to obtain possession of the Rexford Home’, but he at least needed to plead it as part of the

                                                                                                                           1
                                                                       DOCS_LA:325240.3 32274/001
                                                                   Case 1:17-ap-01040-MT            Doc 282 Filed 10/25/19 Entered 10/25/19 11:52:26                     Desc
                                                                                                     Main Document     Page 3 of 7


                                                                   1   quiet title claim.” Opposition, p. 7, ln. 7-10 [emphasis in original]. Thus, at this point, the only

                                                                   2   argument Elkwood makes is that the issue of possession was not adequately framed by the operative

                                                                   3   pleadings. This argument is spurious and is interposed solely for the purpose of delay1.

                                                                   4           The Third Amended Complaint clearly alleges that title to the Rexford Home should be

                                                                   5   quieted in the name of Massoud’s bankruptcy estate as of February 25, 2015. See Third Amended

                                                                   6   Complaint [Docket No. 80] (the “Third Amended Complaint”) at ¶92. The Third Amended

                                                                   7   Complaint further alleges that Elkwood is in possession of the Rexford Home and exercised all of

                                                                   8   the rights of ownership and possession by, inter alia, executing the Rexford Lease and purporting to

                                                                   9   lease the property to the Debtor. Third Amended Complaint at ¶¶ 73-78 and 85-87. In its Answer to

                                                                  10   the Third Amended Complaint [Docket No. 83] (the “Answer”), Elkwood denied that the Trustee

                                                                  11   was the owner of the Rexford Home, asserted that it was the record owner of the Rexford Home and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   further asserted a counterclaim for rent purportedly owed to it by the Debtor pursuant to the Rexford
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Lease. Answer at ¶¶ 77, 80, 85-87, 124, and 126-141. Elkwood asserted a similar claim in its
                                           ATTORNEYS AT LAW




                                                                  14   operative First Amended Counterclaim and Crossclaim.2 This counterclaim obviously rests upon

                                                                  15   Elkwood’s alleged right to possess the property. Finally, in its Sixth Affirmative Defense (the so-

                                                                  16   called “Redemption Claim”), Elkwood asserts a claim against the Trustee for expenses incurred in

                                                                  17   relation to its occupancy of the Rexford Home, conditioned on it being found to have been

                                                                  18   wrongfully in possession of the property. Answer at ¶124.

                                                                  19           In Medeiros v. Medeiros, 177 Cal. App. 2d 69, 1 Cal. Rptr. 696 (1960), a case cited by both

                                                                  20   sides, the plaintiff brought a quiet title claim with respect to certain real property. Prior to trial, the

                                                                  21   plaintiff amended its quiet title claim and further alleged “that at the time of the commencement of

                                                                  22   this action, defendants were and are now in possession of said real property and were and are now

                                                                  23
                                                                               1
                                                                                  In order to delay entry of the Judgment, Elkwood also argues that this Court should wait until the
                                                                  24   Ninth Circuit rules on its right to a jury trial on the “redemption price” and “ejectment” issues because if it
                                                                       prevails, “those issues will remain part of this adversary proceeding”. Opposition, pg. 19, 4-6. However, this
                                                                  25   Court has already determined that the “redemption price” issue will be determined in a separate proceeding
                                                                       (without prejudice to Elkwood’s right to a jury trial) and, as more fully set forth below, Elkwood has not and
                                                                  26   cannot identify a single theory or disputed factual issue that might entitle it to remain in possession of the
                                                                       Rexford Home once title is quieted in the name of the Trustee. Indeed, Elkwood’s counsel was unable to
                                                                  27   identify any disputed issues relating to possession when asked by the Court to do so at the September 24,
                                                                       2019 hearing.
                                                                                2
                                                                  28              Elkwood also asserted the claim by way of a proof of claim (Claim No. 28), since withdrawn with
                                                                       prejudice.
                                                                                                                              2
                                                                       DOCS_LA:325240.3 32274/001
                                                                   Case 1:17-ap-01040-MT            Doc 282 Filed 10/25/19 Entered 10/25/19 11:52:26                       Desc
                                                                                                     Main Document     Page 4 of 7


                                                                   1   wrongfully and unlawfully withholding the same.” However, although plaintiff sought “such other

                                                                   2   and further relief as is proper” as part of her quiet title claim, “[t]he prayer did not specifically ask

                                                                   3   for recovery of possession.” The answer to the complaint alleged that the defendant was the owner

                                                                   4   of the property at issue. Nonetheless, based upon these pleadings, the Court of Appeal stated:

                                                                   5            It seems clear that the right to possession was in issue by the facts alleged in the
                                                                                complaint and the answer. The court could have granted the plaintiff possession if
                                                                   6            she prevailed. The subject matter of an action and the issues involved are
                                                                                determinable from the facts alleged rather than from the title of the pleading or the
                                                                   7            character of the recovery suggested in the prayer. [Citation omitted]. Here, the
                                                                                complaint alleged in part an estate in the plaintiff and possession in the defendant and
                                                                   8            a wrongful withholding. The action had the essential characteristics of the old legal
                                                                                action of ejectment.
                                                                   9   Id., at 73.
                                                                  10           The only distinction between the allegations framed by the pleadings in Medeiros v.

                                                                  11   Medeiros, supra, and the instant case is that Plaintiff has not specifically alleged that Elkwood is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   “wrongfully and unlawfully withholding” possession of the Rexford Home. Nonetheless, such an
                                        LOS ANGELES, CALIFORNIA




                                                                  13   assertion can clearly be inferred from all of the allegations of the Third Amended Complaint, in
                                           ATTORNEYS AT LAW




                                                                  14   particular, the assertion that Massoud’s estate was and is, at all relevant times after the Rexford

                                                                  15   Foreclosure Sale, the rightful owner of the Rexford Home. See Duckett v. Adolph Wexler B. & F.

                                                                  16   Corp., 2 Cal.2d 263-65, 40 P. 2d 506 (1935) (“The court found the defendant to be the owner of the

                                                                  17   property in controversy. It follows, therefore, as one of the incidents to ownership that defendant is

                                                                  18   entitled to the possession of said property. [Citation omitted].”3

                                                                  19           Further, even if the Court does not expressly rule on the issue of possession in the context of

                                                                  20   the entry of the Judgment, once the Judgment is entered, the Rexford Home becomes property of

                                                                  21   Massoud’s bankruptcy estate pursuant to Bankruptcy Code § 541(a) (1) (encompassing all legal or

                                                                  22   equitable interests of the debtor in property as of the commencement of the bankruptcy case). At

                                                                  23   that point, Elkwood’s continued efforts “to exercise control over property of the estate,” namely the

                                                                  24   Rexford Home, would constitute a violation of the automatic stay protecting the bankruptcy estate

                                                                  25   under Bankruptcy Code § 362(a) (3). In re Abrams, 127 B.R. 239, 243 (B.A.P. 9th Cir. 1991)

                                                                  26
                                                                               3
                                                                                 It is telling that Elkwood fails to identify any basis upon which it would be entitled to possession of
                                                                  27   the Rexford Home once title is quieted in the Trustee. Elkwood speculates that “[t]here may be additional
                                                                       arguments bearing upon the Trustee’s right of possession,” including making payment of the “redemption
                                                                  28   price” a condition to possession. However, this Court has already determined multiple times that payment of
                                                                       the “redemption price” is not a condition to quieting title and will not be determined in this proceeding.
                                                                                                                               3
                                                                       DOCS_LA:325240.3 32274/001
                                                                   Case 1:17-ap-01040-MT            Doc 282 Filed 10/25/19 Entered 10/25/19 11:52:26                 Desc
                                                                                                     Main Document     Page 5 of 7


                                                                   1   Further, once the Judgment is entered, Elkwood would have a clear statutory obligation to deliver

                                                                   2   “possession” of the Rexford Home to the Trustee pursuant to Bankruptcy Code § 542(a). By its

                                                                   3   express terms, Bankruptcy Code § 542(a) is self-executing and does not require the Trustee to take

                                                                   4   any action or commence a proceeding or obtain a court order to compel the turnover. Mwangi v.

                                                                   5   Wells Fargo Bank, N.A. (In re Mwangi), 432 B.R. 812, 823 (B.A.P. 9th Cir. 2010) (holding that “[i]t

                                                                   6   has long been the determination of this panel that the turnover provisions of the Bankruptcy Code

                                                                   7   are to be self-effectuating, subjecting to sanctions a party that willfully fails to comply.”).

                                                                   8                                                        III.

                                                                   9                                               CONCLUSION

                                                                  10           The issue of possession of the Rexford Home has been adequately pled in this Adversary

                                                                  11   Proceeding and the Trustee is entitled to the requested findings of fact and conclusions of law
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   relating to possession and turnover of possession. In any event, even if the Judgment does not
                                        LOS ANGELES, CALIFORNIA




                                                                  13   expressly address possession, upon entry thereof, Elkwood will have a clear and unequivocal
                                           ATTORNEYS AT LAW




                                                                  14   statutory obligation to turn over possession of the Rexford Home to the Trustee. Elkwood has failed

                                                                  15   to assert a single valid basis for withholding possession of the Rexford Home from the Trustee once

                                                                  16   the Judgment has been entered, instead prevaricating and contending that there “might be” a basis to

                                                                  17   withhold possession. For all of the reasons set forth in the Motion and this Reply, the Court should

                                                                  18   issue the Report for transmittal to the District Court.

                                                                  19
                                                                       Dated: October 25, 2019                        PACHULKSI STANG ZIEHL & JONES LLP
                                                                  20

                                                                  21                                                  By:          Jeremy V. Richards
                                                                                                                                   Jeremy V. Richards
                                                                  22
                                                                                                                                   Attorneys for Plaintiff DAVID K. GOTTLIEB
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                             4
                                                                       DOCS_LA:325240.3 32274/001
                                                                   Case 1:17-ap-01040-MT               Doc 282 Filed 10/25/19 Entered 10/25/19 11:52:26                   Desc
                                                                                                        Main Document     Page 6 of 7


                                                                   1                                      PROOF OF SERVICE OF DOCUMENT

                                                                   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                       address is: 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067.
                                                                   3
                                                                       A true and correct copy of the foregoing document entitled: REPLY IN SUPPORT OF PLAINTIFF’S
                                                                   4   MOTION FOR ISSUANCE OF A REPORT AND RECOMMENDATION RE JUDGMENT
                                                                       ON FIRST CLAIM FOR RELIEF (QUIET TITLE) will be served or was served (a) on the judge in
                                                                   5   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

                                                                   6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
                                                                       General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
                                                                   7   document. On (date) October 25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary
                                                                       proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                   8   transmission at the email addresses stated below:

                                                                   9                                                             Service information continued on attached page

                                                                  10   2. SERVED BY UNITED STATES MAIL: On (date) October 25, 2019, I served the following persons and/or
                                                                       entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
                                                                  11   correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
                                                                  12   completed no later than 24 hours after the document is filed.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Fereydoun Dayani
                                           ATTORNEYS AT LAW




                                                                       18345 Ventura Blvd Suite 500
                                                                  14   Tarzana, CA 91356

                                                                  15                                                             Service information continued on attached page

                                                                  16   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                                                                       (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
                                                                  17   October 25, 2019, I served the following persons and/or entities by personal delivery, overnight mail service,
                                                                       or (for those who consented in writing to such service method), by facsimile transmission and/or email as
                                                                  18   follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
                                                                       judge will be completed no later than 24 hours after the document is filed.
                                                                  19
                                                                       VIA PERSONAL DELIVERY
                                                                  20   The Honorable Maureen Tighe
                                                                       United States Bankruptcy Court
                                                                  21   Central District of California
                                                                       21041 Burbank Boulevard, Suite 324
                                                                  22   Woodland Hills, CA 91367
                                                                                                                                 Service information continued on attached page
                                                                  23
                                                                       I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                  24
                                                                       October 25, 2019             Gini L. Downing                         /s/ Gini L. Downing
                                                                  25
                                                                        Date                         Printed Name                                     Signature
                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:325240.3 32274/001
                                                                   Case 1:17-ap-01040-MT            Doc 282 Filed 10/25/19 Entered 10/25/19 11:52:26   Desc
                                                                                                     Main Document     Page 7 of 7


                                                                   1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                                   2       Mailing Information for Case 1:17-ap-01040-MT

                                                                   3
                                                                              Timothy C Aires tca@arlawyers.com, gperez@arlawyers.com
                                                                   4          Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
                                                                              Zi Chao Lin zlin@garrett-tully.com, dcameron@garrett-tully.com
                                                                   5
                                                                              John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
                                                                   6          Daniel J McCarthy dmccarthy@hillfarrer.com,
                                                                               spadilla@hillfarrer.com;docket@hillfarrer.com
                                                                   7          Ashley M McDow amcdow@foley.com,
                                                                               sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
                                                                   8          Tomas A Ortiz tortiz@garrett-tully.com
                                                                              Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
                                                                   9
                                                                              Ronald N Richards ron@ronaldrichards.com,
                                                                  10           morani@ronaldrichards.com,justin@ronaldrichards.com
                                                                              United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                  6
                                                                       DOCS_LA:325240.3 32274/001
